ON RETURN TO REMAND
BOWEN, Judge.
On remand, the circuit court entered a written order containing the following findings of fact “which are based on the evidence adduced at the defendant’s Rule 20 hearing:
“1. Counsel effectively represented the defendant.
“2. The defendant failed to substantiate his claim of newly discovered evidence.
“3. The sentence imposed fell within the legal range.
“4. The Court fully protected the defendant’s constitutional rights.
“Based on these findings of fact, I deny Rule 20 relief.”
Although given additional time to file a brief on return to remand, the appellant has failed to file a brief. Therefore, the judgment of the circuit court denying the petition for post-conviction relief is affirmed for the reasons stated in the order of the circuit court dated November 2, 1990.
OPINION EXTENDED; AFFIRMED.
All Judges concur.